Citation Nr: 1007688	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-23 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1969 
with a prior unverified period of active service.  He served 
in the Republic of Vietnam from January 1967 to January 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Columbia, 
South Carolina.

In March 2008, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.  
The Veteran submitted additional evidence at the hearing with 
a written waiver of RO consideration, which was signed by the 
Veteran.


FINDING OF FACT

The competent medical evidence of record is in equipoise that 
the Veteran's erectile dysfunction is proximately due to, or 
aggravated by, his service-connected diabetes mellitus.


CONCLUSION OF LAW

Erectile dysfunction is proximately due to, or aggravated by, 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009); 3.310 (as in effect prior to Oct. 10, 2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 
7 Vet. App. 439 (1995) (holding that service connection on a 
secondary basis requires evidence sufficient to show that the 
current disability was caused or aggravated by a service-
connected disability).  Specifically, in order to prevail on 
the issue of entitlement to secondary service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between a service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that the regulation governing secondary 
service connection claims, 38 C.F.R. § 3.310, was amended, 
effective October 10, 2006, during the pendency of this 
appeal.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006).  The former 
paragraph (b) of 38 C.F.R. § 3.310 was to be redesignated as 
paragraph (c), and a new paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

Generally, when a law or regulation changes during a pending 
appeal, the Board considers both the old and new regulation.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2009).  In this case, the 
Veteran's claim for secondary service connection was received 
in February 2005, prior to the regulation change.  The record 
also reflects that the RO has provided the Veteran with 
notice of the secondary service connection regulation in 
effect prior to October 10, 2006 in a Statement of the Case 
issued in May 2006, but not the revised regulation.  
Nevertheless, the Board is granting the Veteran's secondary 
service connection claim based on the old regulation in 
effect at the time the claim was received because it finds 
the old regulation to be more favorable to the Veteran.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2009).

As will be discussed below, the Board finds that service 
connection for erectile dysfunction is warranted on a 
secondary basis.  Therefore, as this is a full grant of the 
benefit sought on appeal, the Board finds that a discussion 
regarding service connection on a direct-incurrence basis is 
moot.

The Veteran contends that service connection is warranted for 
his erectile dysfunction as secondary to his service-
connected diabetes mellitus.  At his March 2008 Travel Board 
hearing, the Veteran testified that his erectile dysfunction 
began approximately 6 years after he was diagnosed with 
diabetes mellitus.  (See Transcript at 3.)  The Veteran, in 
regards to his erectile dysfunction, further related that 
once he started taking insulin for his diabetes mellitus 
"everything just pretty much just shut down and stopped."  
(Id. at 4.)

First, the Board finds that the record contains medical 
evidence of a current erectile dysfunction disability.  Since 
the Veteran's claim of service connection for erectile 
dysfunction was received in February 2005, he has been 
clinically diagnosed with erectile dysfunction multiple 
times.  See May 2005 VA opinion; October 2006 Letter from 
R.C.L., M.D.; and February 2007 VA urology report.  Based on 
the foregoing, the Board finds that the Veteran has a current 
erectile dysfunction disability and that the first element in 
establishing secondary service connection has been 
established.  

The Board also notes that the second element, evidence of a 
service-connected disability, has been established as the 
record shows that the Veteran is service-connected for 
diabetes mellitus.

With respect to the third element, whether there is medical 
evidence that the current disability was either caused or 
aggravated by a service-connected disability, the Board finds 
that the probative medical evidence of record is at least in 
equipoise, resulting in a grant of his claim.  

In this regard, several pieces of medical evidence address 
the relationship between the Veteran's erectile dysfunction 
and his service-connected diabetes mellitus.  The Board will 
first discuss the evidence against the Veteran's claim.  
After review of the Veteran's VA claims file in May 2005, a 
VA examiner (R.A.) opined that "there is a less than 50% 
likelihood that [the Veteran's] decreased erectile function 
is due to his diabetes."  R.A. opined that the Veteran's 
erectile dysfunction should be considered a normal 
manifestation of his age rather than a complication of his 
diabetes.

The Board will now discuss several pieces of evidence in 
favor of the Veteran's secondary service connection claim.  
An addendum to a June 2006 VA endocrinology note by a VA 
attending physician notes that the Veteran's erectile 
dysfunction is extremely common in men of his age and that 
erectile dysfunction is also extremely common in relation to 
diabetes mellitus.  The VA physician opined that "it is not 
unlikely both [the Veteran's] age and diabetes are playing a 
role in his erectile dysfunction."  In support of this 
opinion, the VA physician cited a Massachusetts Male Aging 
Study that found an age-adjusted erectile dysfunction risk of 
28 percent associated with diabetes.  

The record also contains the October 2006 letter from R.C.L., 
M.D. (associated with the Charleston VA medical center), 
indicating that the Veteran was under his care.  Dr. R.C.L. 
stated that the Veteran "has a diagnosis of erectile 
dysfunction, of which his diabetes has likely caused or 
exacerbated."  

Additionally, the record contains a March 2007 VA opinion 
from R.A. (the medical professional who provided the 
previously discussed May 2005 VA opinion).  After noting that 
the claims file was reviewed, R.A. stated that the Veteran 
has 4 known risk factors for erectile dysfunction:  
hypertension and related medications, diabetes, Peyronie's 
Disease, and advanced age.  R.A. noted that erectile 
dysfunction is present to some degree in virtually all males 
in his age bracket so advanced age should be considered at 
least part of the cause of his erectile dysfunction.  R.A. 
further stated that it is "impossible" to prove whether or 
not diabetes also contributes to his erectile dysfunction and 
then noted that the records show good control of his 
diabetes, which reduces the likelihood that diabetes is a 
contributing factor.  Finally, R.A. opined that it would be 
mere speculation to try to assign a specific degree of 
causality to any or all of the above 4 risk factors for 
erectile dysfunction.  

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  After reviewing 
the above competent medical opinions, the Board finds that 
they are in equipoise.  Despite the negative May 2005 VA 
opinion, R.A. indicated in his March 2007 opinion that the 
Veteran had 4 risk factors for erectile dysfunction, 
including diabetes, to which specific degrees of causation 
could not be assigned.  Thus, R.A. acknowledges that the 
Veteran's service-connected diabetes mellitus is a 
contributing risk factor for his erectile dysfunction.  While 
R.A. related the Veteran's erectile dysfunction to his age, 
this VA examiner did not further explain why such is the 
case, to include reference to any specialized knowledge or 
any medical studies.  Further, upon review of the claims file 
in March 2007, which included a review of the October 2006 
letter from Dr. R.C.L. and the June 2006 VA endocrinology 
report, R.A. did not specifically disassociate the Veteran's 
erectile dysfunction from his service-connected diabetes 
mellitus.

Additionally, as noted in the June 2006 addendum, the 
attending VA physician opined that the Veteran's diabetes 
mellitus played a role in his erectile dysfunction.  In 
support of this opinion, a medical study was cited.  While 
Dr. R.C.L.'s October 2006 opinion positively links the 
Veteran's erectile dysfunction to his diabetes mellitus, it 
was not specifically noted that the claims file was reviewed.  
Dr. R.C.L.'s October 2006 letter and the Veteran's testimony 
at the March 2008 hearing support that Dr. R.C.L. was the 
Veteran's primary care physician and was thus familiar with 
his medical history.  Although a thorough rationale for Dr. 
R.C.L.'s opinion was not provided, the Board notes that this 
opinion is considered evidence in favor of the Veteran's 
claim and when considered with other evidence of record, 
leads to the Board's finding that the competent medical 
evidence is at least in equipoise as to whether or not the 
Veteran's erectile dysfunction is proximately due to, or 
chronically aggravated by, his service-connected diabetes 
mellitus.

The Board notes that the Veteran is to be afforded every 
reasonable doubt.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Accordingly, with resolution of doubt in the Veteran's favor, 
the Board finds that service connection is warranted for 
erectile dysfunction secondary to service-connected diabetes 
mellitus.




ORDER

Entitlement to service connection for erectile dysfunction, 
secondary to service-connected diabetes mellitus, is granted.





____________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


